Citation Nr: 0303355	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated disc at L4-5 on the left, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from May 1952 to October 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which continued the veteran's 20 percent evaluation for 
service-connected back disorder.  In a November 1998 rating 
decision, the RO increased the evaluation for the veteran's 
back disorder to 40 percent effective from the date of 
receipt of the veteran's claim.  In January 2000, the Board 
remanded the case for further development.  


FINDING OF FACT

The veteran's post-operative residuals of a herniated disc at 
L4-5 on the left are manifested by persistent symptoms 
compatible with sciatic neuropathy and permanent left foot 
drop.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the veteran's post-
operative residuals of a herniated disc at L4-5 on the left 
is 60 percent disabling.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107. (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7. 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his post-operative residuals of a herniated 
disc at L4-5. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran was diagnosed with findings indicative of sciatic 
neuropathy, left, partial, residual disability of discogenic 
disease manifested by reduction of ankle jerk, slight 
weakness of dorsal flexion and tenderness of the sciatic 
notch following hemilaminectomy in service for a herniated 
disc of L5-S1, left.  In an April 1954 rating decision, the 
RO granted service connection for postoperative residuals of 
herniated intervertebral disc of L5-S1 on the left and 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In December 1989, the RO increased the 
evaluation to 20 percent based on VA medical records from 
March 1989 to April 1990.  The RO accepted the veteran's 
November 1997 VA hospitalization summary as a claim for an 
increased rating for his back disability and continued the 20 
percent evaluation.

VA hospital summary report reveals that the veteran was 
hospitalized in November 1997 for acute onset of slurring 
speech and left-sided weakness.  He complained of back pain 
as well and reported a history of degenerative lumbar disease 
with previous back surgeries.  A cerebral CT scan revealed a 
right basal ganglia thalamus hemorrhage.  VA medical records 
indicate that the veteran was hospitalized until May 1998.  
An April 1998 physical therapy note indicated that the 
veteran complained of low back during therapy, while in the 
wheel chair, and in bed.  The physical therapist stated that 
the veteran's low back pain from previous lumbar injury 
limited his ability to recover more mobility or ambulate.  
The May 1998 VA hospital discharge summary noted the 
veteran's history of degenerative lumbar disc disease with 
surgical history and reported that the veteran complained of 
low back pain and experienced some spasticity in the left 
lower extremity.

In a September 1998 VA examination, the examiner noted that 
despite the veteran's CVA, he continued to experience back 
pain, especially after sitting for long periods or by forced 
movement, i.e. therapy, and that the pain radiated into the 
right leg.  The diagnosis was postoperative degenerative disc 
disease of L4-5 with marked degenerative joint disease.  The 
examiner stated that the veteran's back disorder aggravated 
his current medical condition resulting in difficulty in 
rehabilitation.  Based on this evaluation, the RO, in a 
November 1998 rating decision, increased the veteran's 
evaluation to 40 percent effective from the date of his 
claim.

A September 2000 VA nerve examination noted that the veteran 
had chronic pain in his back down into his leg that had not 
changed and permanent left drop with floppy left foot 
following back surgery in 1960.  He currently had marked 
stiffness and spasticity of the left side with marked 
fatigability.  On evaluation, there was marked spastic 
paraparesis in the left upper and lower extremities with good 
strength in the right upper and lower extremities.  He 
displayed -3 and -4 motor neuron weakness in the left lower 
extremity.  There was plantar extensor deviation of the left 
foot with almost no inversion or eversion.  Deep tendon 
reflexes were +2 in the left knee, difficult to elicit in the 
left ankle, absent in the right knee, and - 3 in the right 
ankle.  The examiner noted that prior to his CVA, the veteran 
had left foot drop which had significant reduction at the 
ankle.

At a September 2000 VA spine examination, the examiner noted 
that the veteran had permanent left foot drop following his 
back surgery in 1960.  The examiner further noted that the 
veteran had a cerebral vascular accident (CVA) in November 
1997 which resulted in left hemiparesis.  The veteran 
complained of pain, disuse of the left side, weakness, 
stiffness, fatigability, and lack of endurance.  It was noted 
that he used a wheelchair, as he was unable to walk and was 
unable to transfer himself without assistance.  He reported 
that he could not sit in the wheelchair for more than 30 
minutes due to back pain.  The examiner stated that both he 
and the neurologist were in agreement that while the CVA was 
the primary overriding condition at this time; however, it 
was impossible to distinguish or differentiate the residuals 
attributed to the service-connected back disability versus 
his CVA. 

The RO evaluated the veteran under Diagnostic Code 5293, 
invertebral disc syndrome.  Under Diagnostic Code 5293, a 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced invertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002). 

During the course of this appeal, the provisions of 
Diagnostic Code 5293 were revised, effective September 23, 
2002.  Under the revised regulation, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent evaluation is assignable with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (September 23, 2002).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  During the course of the veteran's 
claim, the diagnostic criteria used for the rating of 
varicose veins has been changed.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

The veteran has not been informed of the provisions of the 
amended rating criteria, and the Board must consider whether 
he is prejudiced by consideration of the new criteria now.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  In this case, there is no prejudice to 
the veteran.  Both the old and new criteria provide for, at 
most, a 60 percent rating.  The Board's favorable decision 
herein provides the veteran the maximum schedular evaluation 
available under either version, unless evaluating the chronic 
manifestations separately and combining them under the new 
criteria would potentially result in a higher evaluation.

Here, the Board finds the previous criteria to be more 
favorable to the veteran. 

The veteran advanced that his lumbar spine symptoms cause 
chronic pain in his low back as well as radiation of pain 
into his leg and affect his ability to sit for prolonged 
periods of time.  Upon review of the record, VA medical 
records reveal that the veteran had a CVA in November 1997; 
however, medical evidence indicates that the veteran has 
consistently complained of back pain with radiation down the 
right leg.  Additionally, all the physicians acknowledged 
that the veteran's history of degenerative disc disease of 
the lumbar spine with permanent foot drop and back pain with 
radiculopathy pre-existed his CVA.  Examinations revealed 
evidence of pain, marked stiffness, weakness, hemiparesis and 
decreased sensation in the left lower extremity, left foot 
drop, absent right knee jerk, and negative right ankle jerk.  
Moreover, a VA examiner opined that while the CVA was the 
primary overriding condition at this time; however, it was 
impossible to distinguish or differentiate the residuals 
attributed to the service-connected back disability versus 
his CVA.  

The veteran's left foot drop was manifested by active range 
of motion of dorsiflexion and plantar flexion of 10 to 15 
degrees on VA examination in September 1998.  If 
consideration is given to evaluating the neurologic effects 
of the lumbar spine disorder separately, this ability to 
actively move the foot demonstrates that the criteria for an 
80 percent rating under Diagnostic Code 8520 (paralysis of 
sciatic nerve) are not met, as that requires complete sciatic 
nerve paralysis with a dangling and dropped foot and no 
movement possible below the knee.  Severe incomplete 
paralysis with marked muscular atrophy would be required for 
a 60 percent rating, and such atrophy is not shown.  
Diagnostic Code 8521, paralysis of the external popliteal 
nerve, provides for a maximum rating of 40 percent for 
complete paralysis with foot drop and slight droop of the 
first phalanges of all toes, and inability to dorsiflex the 
foot, extension of the proximal phalanges of the toes lost; 
abduction of the foot lost, adduction weakened; and 
anesthesia covering the entire dorsum of the foot and toes.  
The veteran's ability to dorsiflex the foot argues against 
evaluating the foot drop under Diagnostic Code 8521.  It is 
unfortunately not possible to determine what limitation of 
motion of the lumbar spine the veteran might have, as he is 
confined to a wheel chair because of his CVA.

Based on this evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's post-
operative residuals of a herniated disc at L4-5 meet the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293. This is the highest available rating under this 
diagnostic code.  Accordingly, the Board concludes that a 60 
percent evaluation is now warranted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293.

However, although the VA examiners have stated that it is not 
medically possible to now distinguish between the lumbar 
spine disability residuals and the residuals of the cerebral 
vascular accident, the examiners also noted that the only 
major problem prior to the CVA was the foot drop, and that 
the primary, over-riding disability now is the CVA residuals.

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a Board remand, multiple 
supplemental statements of the case and several letters.  In 
particular, an August 2001 supplement statement of the case 
advised the veteran of the provisions of VCAA and notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Additionally, the 
October 2002 supplemental statement of the case advised the 
veteran of the change in the regulations pertaining to 
Diagnostic Criteria 5293.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has secured the veteran's service medical 
records, VA clinical records, and VA examination reports. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

A 60 percent evaluation for post-operative residuals of a 
herniated disc at L4-5 left is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

